Title: From Benjamin Franklin to Richard Price, 1 February 1785
From: Franklin, Benjamin
To: Price, Richard


				
					My dear Friend
					Passy, Feb. 1. 1785.
				
				I received duly your kind Letter of Oct. 21. and another before with some of your excellent Pamphlets of Advice to the United States. My last Letters from America inform me that every thing goes on well there; that the new elected Congress is met, and consists of very respectable Characters with excellent Dispositions; and the People in general very happy under their new Governments. The last Year has been a prosperous one for

the Country; the Crops plentiful and sold at high Prices for Exportation, while all imported Goods, from the great Plenty, sold low. This is the happy Consequence of our Commerce being open to all the World, and no longer a Monopoly to Britain. Your Papers are full of our Divisions and Distresses, which have no Existence but in the Imaginations and Wishes of English Newswriters and their Employers.
				I sent you sometime since a little Piece intitled, Testament de M. Fortuné Ricard, which exemplifies strongly and pleasantly your Doctrine of the immense Powers of compound Interest. I hope you receiv’d it. If not I will send you another. I send herewith a new Work of Mr Necker’s on the Finances of France. You will find good Things in it, particularly his Chapter on War. I imagine Abbé Morellet may have sent a Copy to Lord Lansdowne. If not, please to communicate it. I think I

sent you formerly his Conte rendu. This Work makes more Talk here than that, tho’ that made abundance. I will not say that the Writer thinks higher of himself and his Abilities than they deserve, but I wish for his own sake that he had kept such Sentiments more out of sight.
				With unalterable Esteem & Respect, I am ever, my dear Friend, Yours most affectionately.
				
					B Franklin
				
			 
				Addressed: To / The Reverend Dr Price / Newington Green / near / London / per favour of / Dr Bancroft. / with a Pacquet of Books
				Endorsed: Letter from Dr Franklin dated Feb 1st. .85 with another inclosed from Mr Jefferson
			